

113 HRES 398 IH: Expressing support for designation of October 2013 as National Anti-Bullying Month.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 398IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Honda (for himself, Ms. Wilson of Florida, Ms. Bordallo, Mr. Engel, Mr. Loebsack, Mr. Hastings of Florida, Mr. Higgins, Mr. Clay, Ms. Hahn, Ms. Lee of California, Ms. McCollum, Mr. McGovern, Mr. Rangel, Ms. Linda T. Sánchez of California, Mr. Pocan, Ms. Matsui, Mr. Cicilline, Mr. Takano, Mr. Sean Patrick Maloney of New York, Mr. Conyers, Mr. Grijalva, Ms. Jackson Lee, Mr. Payne, Ms. Ros-Lehtinen, Ms. Slaughter, Ms. Norton, Ms. Speier, Mr. Smith of Washington, Mr. Vargas, Mr. Holt, Ms. Kuster, Mrs. Carolyn B. Maloney of New York, Mr. Moran, Mr. Sablan, Mr. Barber, Ms. Chu, Mr. Ellison, Mr. Swalwell of California, Mr. Watt, Mr. Farr, Mr. Himes, Mrs. Napolitano, Mr. Garamendi, Ms. Eddie Bernice Johnson of Texas, Mr. Polis, Ms. Titus, and Mr. Lowenthal) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for designation of October 2013 as National Anti-Bullying Month.Whereas judgment and discrimination against others may be based on many factors and may be based on a person's race, ethnicity, physical, mental or emotional ability status, sexual orientation, sex, gender identity, religion, or age;Whereas bullying is the activity of repeated, aggressive behavior intended to hurt another person that involves a real or perceived imbalance of power;Whereas bullying includes harassment that may occur in the workplace, at schools, in families, in social settings, and online;Whereas discrimination and bullying have direct effects on the physical, emotional, and mental health of an individual, on organizational stability in schools and businesses, and on the well-being of society as a whole;Whereas a disproportionate number of individuals with disabilities, African-Americans, Asian-Americans, Hispanic-Americans, Native Americans, and members of the lesbian, gay, bisexual, and transgender community report experiencing daily discrimination;Whereas 1 in 5 elders have experienced hostile animosity from their peers in a group setting;Whereas more than 500,000 reported accounts and millions of unreported accounts of elder abuse occur in homes, in relatives’ homes, and in facilities responsible for their care;Whereas 37 percent of people in the United States report being bullied on the job;Whereas 160,000 children around the United States stay home from school each day because of bullying and fear of bullying;Whereas in 80 percent of school shooting cases in the 1990s, the shooters had histories of being bullied;Whereas 80 percent of lesbian, gay, bisexual, and transgender teenagers reported being bullied at school;Whereas more than 50 percent of adolescents and teenagers report being bullied online and bullying others online;Whereas people of all ages, groups, and backgrounds may be victims of bullying, marginalization, and discrimination, and bullying may lead to or worsen depression, anxiety, and social isolation, which can lead to thoughts of suicide or suicidal behavior; andWhereas October 2013 would be an appropriate month to designate as National Anti-Bullying Month: Now, therefore, be itThat the House of Representatives supports the designation of National Anti-Bullying Month in order to acknowledge the harmful impact of bullying and of judging others based on appearance or group affiliation and to promote respect and support everyone's right to be who he or she is without being shamed, judged, or attacked.